Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 20 are allowable because the prior art of record fails to teach or suggest a litter box with a pair of guide members connected to a floor of the recovery region of the cavity within the container; a debris container removably connected to the container within the recovery region of the cavity, wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity; and a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.
The best prior art of record is Baillie (US #5,361,725) which does teach a litter box with a debris container removably connected to the container within the recovery region of the cavity, but Baillie does not teach a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity; and a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.  
Another prior art of record is Gland (US #4,085,705) which does teach a system with a container that has a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.  But, Gland does not teach a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members 
Another prior art of record is Patterson (US #3,830,200) which does teach a system with a container that has a flange within the recovery region of the cavity for removably securing the debris container within the recovery region of the cavity.  But, Patterson does not teach a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baillie to teach the missing limitations because none of the prior arts of record teach or suggest a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity, additionally the debris container of Baillie is put into and removed from the litter box through the top of the litter box rather than being slide into the litter box from the side.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gland or Patterson to teach a pair of guide members connected to a floor of the recovery region of the cavity within the container; wherein the debris container includes a pair of slots for engaging with the pair of guide members, wherein the pair of guide members are adapted to guide the debris container as the debris container is inserted into or removed from the cavity because none of the prior arts of record teach or suggest this limitation, and additionally the systems of Gland and Patterson are suspended containers that do not make contact with the floor and as such it would 
Claims 2-9, and 12-18 are allowable due to their dependency on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619